Exhibit 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
          This Separation Agreement and General Release (“Agreement”) is hereby
entered into by R. Scott Bennett (“BENNETT”) and MedQuist Inc., together with
its parents, subsidiaries, divisions, affiliates, related companies,
predecessors and successors (“MEDQUIST”).
          1. Departure Date. BENNETT’s employment with MEDQUIST ended effective
October 30, 2008 (the “Departure Date”). As of the Departure Date, BENNETT was
relieved of all titles, duties, responsibilities and authority as an officer of
MEDQUIST.
          2. Termination of Employment Agreement/Survival of Certain Provisions.
As of the Departure Date, BENNETT understands and agrees that the October 26,
2005 Employment Agreement between BENNETT and MEDQUIST (the “Employment
Agreement”), was terminated, except as may otherwise be provided for in the
Employment Agreement or as may be required by operation of law. Without limiting
the foregoing, BENNETT understands and agrees that the covenants and enforcement
provisions of Section 4 of the Employment Agreement shall remain in effect in
accordance with their terms. A true and correct copy of the Employment Agreement
is attached hereto as Exhibit A.
          3. No Future MedQuist Employment. BENNETT understands and agrees that:
(a) he has no intention of applying for and will not apply for or otherwise seek
reemployment or reinstatement with MEDQUIST; and (b) MEDQUIST has no obligation
to reinstate, rehire, reemploy or hire BENNETT at any time in the future.
          4. Separation Benefits. In consideration for BENNETT entering into
this Agreement and fully abiding by its terms, and assuming BENNETT has not
revoked the Agreement as described in Paragraph 18 below, MEDQUIST agrees to
provide BENNETT with the separation benefits set forth in Section 5 of the
Employment Agreement.
          5. No Other Compensation or Benefits Owing. BENNETT understands and
agrees that, except as otherwise provided for in this Agreement and as may be
required by the Employment Agreement and the Retention and Strategic Transaction
Bonus Agreement between MEDQUIST and BENNETT dated September 19, 2007 (the
“Retention Agreement”), BENNETT is not and will not be due any other
compensation or benefits from MEDQUIST. As set forth in the Retention Agreement,
BENNETT shall be entitled to the Success Based Retention Bonus payment described
in the Retention Agreement upon full execution of this Agreement.
          6. Release by BENNETT. In consideration of the compensation, benefits
and agreements provided for pursuant to this Agreement and the Employment
Agreement, the sufficiency of which is hereby acknowledged, BENNETT, for himself
and for any person who may claim by or through him, releases and forever
discharges MEDQUIST, and its past, present and future parents, subsidiaries,
divisions, affiliates, related companies, predecessors, successors, officers,
directors, attorneys, agents, and employees (the “Releasees”), from any and all
claims or causes of action that BENNETT had, has or may have, relating to
BENNETT’S employment with and/or termination from MEDQUIST, up until the date of
this Agreement, including, but

 



--------------------------------------------------------------------------------



 



not limited to, any claims arising under Title VII of the Civil Rights Act of
1964, as amended, Section 1981 of the Civil Rights Act of 1866, as amended, the
Civil Rights Act of 1991, as amended, the Family and Medical Leave Act, the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act of 1990 (“ADEA”), the Americans with Disabilities Act, the
Employee Retirement Income Security Act (“ERISA); claims under any other
federal, state or local statute, regulation or ordinance; claims for
discrimination or harassment of any kind, breach of contract or public policy,
wrongful or retaliatory discharge, defamation or other personal or business
injury of any kind; claims for breach of any agreement between BENNETT and
MEDQUIST or for any compensation or benefits provided for pursuant to any such
agreement; and any and all other claims to any form of legal or equitable relief
or damages; any other claims for compensation or benefits; or any claims for
attorneys’ fees or costs.
          7. Exclusion for Certain Claims. BENNETT and MEDQUIST understand and
agree that the release in Paragraph 6 shall not apply to any claims, including
any claims under ADEA, arising after the effective date of this Agreement, nor
shall anything herein prevent any party from instituting any action to enforce
the terms of this Agreement.
          8. Exclusion of Filing EEOC Charges/Waiver of Individual Recovery.
BENNETT and MEDQUIST understand and agree that nothing in this Agreement shall
prevent BENNETT from filing a charge with the Equal Employment Opportunity
Commission (“EEOC”), or from participating in any EEOC investigation or
proceeding; provided, however, that BENNETT waives any and all rights to recover
any individual damages or relief in connection with any EEOC investigation or
proceeding.
          9. Disclosure of Any Material Information. As of the date BENNETT
signs this Agreement, BENNETT represents and warrants that he has disclosed to
MEDQUIST any information in his possession concerning any conduct involving
MEDQUIST that he has any reason to believe may be unlawful, violates any
MEDQUIST policy or would otherwise reflect poorly on MEDQUIST in any respect.
          10. Duty to Cooperate. BENNETT understands and agrees that he shall
cooperate fully with MEDQUIST regarding any matter, including, but not limited
to, any litigation, investigation, governmental proceeding or internal MEDQUIST
review, which relates to any matter in which BENNETT was involved or concerning
which MEDQUIST reasonably determines BENNETT may have responsive or relevant
information. BENNETT further understands and agrees that such cooperation
includes, but is not limited to, full disclosure of all relevant information;
truthfully testifying and/or answering questions; and making himself reasonably
available for interviews, depositions or court appearances in connection with
any such litigation, investigation, proceeding or internal MEDQUIST review.
BENNETT understands and agrees that he shall render any such cooperation in a
timely manner and at such times and places as may be mutually agreeable to
BENNETT and MEDQUIST. Upon submission of appropriate documentation, MEDQUIST
shall reimburse BENNETT for reasonable travel, lodging, meals, and
telecommunications expenses incurred by BENNETT in connection with his
compliance with this Paragraph. Except as may be prohibited by operation of law,
BENNETT understands and agrees that he shall immediately notify MEDQUIST if he
is contacted for an interview or receives a subpoena or request for information
in any matter related

- 2 -



--------------------------------------------------------------------------------



 



to or concerning his employment with MEDQUIST. BENNETT further understands and
agrees that he will not initiate any communication or respond to any inquiry
with a member of the press regarding MEDQUIST, and will refer any such inquiry
to MEDQUIST, unless BENNETT is responding to a press release or other
communication issued by MEDQUIST regarding BENNETT’S employment with MEDQUIST.
          11. Return of Property. BENNETT represents and warrants that as of the
date he signs this Agreement he has returned all property of MEDQUIST,
regardless of the type or medium (i.e., hard or flash drive, computer disk,
CD-ROM, DVD-ROM) upon which it is maintained, including, but not limited to, all
customer lists, vendor lists, business plans and strategies, financial data or
reports, memoranda, correspondence, software, contract terms, compensation and
commission plans, and any other documents pertaining to the business of
MEDQUIST, or its customers or vendors, as well as any credit cards, keys,
identification cards, and any other documents, writings and materials that
BENNETT came to possess or otherwise acquired as a result of and/or in
connection with BENNETT’s employment with MEDQUIST. Should BENNETT later find
any MEDQUIST property in BENNETT’s possession, BENNETT agrees to immediately
return it. BENNETT further agrees not to maintain any copies of said property or
make any copies of said property available to any third-party.
          12. Non-Disparagement. The parties agree not to engage in any form of
conduct or to make any statements or representations that disparage or otherwise
impair the reputation, goodwill or commercial interests of BENNETT or MEDQUIST.
          13. Remedies for Breach. BENNETT understands and agrees that a breach
of this Agreement or any provision of the Employment Agreement that survives its
expiration will result in immediate and irreparable injury to MEDQUIST. BENNETT,
therefore, agrees that, in addition to any remedy MEDQUIST may have under the
Agreement, the Employment Agreement, or applicable law, MEDQUIST shall be
entitled to a forfeiture of any amounts still due and owing to BENNETT under the
terms of this Agreement or the Employment Agreement. Nothing herein shall be
construed as prohibiting MEDQUIST from pursuing any other remedies for any
breach.
          14. Non-Admission by MedQuist. BENNETT understands and agrees that
this Agreement shall not be deemed or construed as an admission of liability by
MEDQUIST for any purpose. Specifically, but without limiting the foregoing,
BENNETT understands and agrees that this Agreement shall not constitute an
admission that any action by MEDQUIST relating to BENNETT was in any way
wrongful or unlawful. BENNETT further agrees that nothing contained in this
Agreement can be used by BENNETT, or any other individual in any way as
precedent for future dealings with MEDQUIST, or any of its officers, directors,
attorneys, agents or employees.
          15. General.
               (a) Severability. If any provision of this Agreement is found by
a court of competent jurisdiction to be unenforceable, in whole or in part, then
that provision will be eliminated, modified or restricted in whatever manner is
necessary to make the remaining provisions enforceable to the maximum extent
allowable by law.

- 3 -



--------------------------------------------------------------------------------



 



               (b) Successors. This Agreement shall be binding upon, enforceable
by, and inure to the benefit of BENNETT, MEDQUIST and each Releasee, and
BENNETT’s and MEDQUIST’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees, and to
any successor or assign of each Releasee, but neither this Agreement, nor any
rights, payments, or obligations arising hereunder may be assigned, pledged,
transferred, or hypothecated by BENNETT or MEDQUIST.
               (c) Controlling Law and Venue. This Agreement shall be construed
and enforced under the laws of and before the courts of the State of New Jersey.
Any action relating to this Agreement or the Employment Agreement shall be
brought in state court in Burlington County, New Jersey, or in Federal Court for
the District of New Jersey.
               (d) Waiver. No claim or right arising out of a breach or default
under this Agreement can be discharged by a waiver of that claim or right unless
the waiver is in writing signed by the party hereto to be bound by such waiver.
A waiver by any party hereto of a breach or default by another party of any
provision of this Agreement shall not be deemed a waiver of future compliance
therewith and such provision shall remain in full force and effect.
               (e) Notices. All notices, requests, demands and other
communications regarding this Agreement shall be in writing and delivered in
person or sent by Registered or Certified U.S. Mail, Postage Prepaid, Return
Receipt Requested, and properly addressed as follows:

         
 
  To MEDQUIST:   MedQuist Inc.
 
      1000 Bishops Gate Boulevard
 
      Suite 300
 
      Mt. Laurel, NJ 08054-4632
 
      Attention: General Counsel
 
       
 
  To BENNETT:   R. Scott Bennett
 
      6 Kenwood Court
 
      Malvern, PA 19355

          16. Entire Agreement/Amendment. The parties hereto agree that this
Agreement and those provisions of the Employment Agreement that survive its
expiration constitutes the entire agreement between BENNETT and MEDQUIST, and
that neither may be modified except by written document, signed by the parties
hereto.
          17. Knowing and Voluntary Action. BENNETT acknowledges that he
received this Agreement on October 30, 2008 and has consulted an attorney before
signing this Agreement. BENNETT further represents and warrants that he has read
this Agreement; has been given a period of at least twenty one (21) days to
consider the Agreement; understands its meaning and application; and is signing
of his own free will with the intent of being bound by it. If BENNETT elects to
sign this Agreement prior to the expiration of twenty one (21) days, he has done
so voluntarily and knowingly.

- 4 -



--------------------------------------------------------------------------------



 



          18. Revocation of Agreement. BENNETT further acknowledges that he may
revoke this Agreement at any time within a period of seven (7) days following
the date he signs the Agreement. Notice of revocation shall be made in writing,
sent via Registered or Certified U.S. Mail, Postage Prepaid, Return Receipt
Requested and properly addressed to MEDQUIST in accordance with Paragraph 15
above. Such revocation must be received by MEDQUIST by the close of business of
the first day following the end of the seven-day revocation period. This
Agreement shall not become effective until after the time period for revocation
has expired.
          IN WITNESS WHEREOF, the parties have executed and agreed to this
Agreement consisting of five (5) pages.

                  R. SCOTT BENNETT    
 
                /s/ R. Scott Bennett              
 
                Date: November 6, 2008    
 
                MEDQUIST INC.    
 
           
 
  By:   /s/ Peter Masanotti    
 
           
 
                Title: President and CEO    
 
                Date: November 14, 2008    

- 5 -



--------------------------------------------------------------------------------



 



Exhibit A
(see attached)

- 6 -



--------------------------------------------------------------------------------



 



October 26, 2005
Via Overnight Mail and Facsimile
Mr. R. Scott Bennett
6 Kenwood Court
Malvern, PA 19355
Dear Scott:
          On behalf of MedQuist Inc. (the “Company”), this Agreement describes
the terms of your new employment as the Company’s Senior Vice President — Sales
& Marketing, which must commence on a date mutually agreed to in writing by you
and the Company (the “Employment Commencement Date”). For purposes of this
Agreement, you are referred to as the “Employee.” Other capitalized terms used
in this Agreement have the meanings defined in Section 7, below.
          1. Term. The Company shall employ Employee hereunder for a three
(3) year term commencing on the Employment Commencement Date hereof (the
“Term”), which Term will be automatically extended for additional one (1) year
periods beginning on the third anniversary of the Employment Commencement Date
and upon each subsequent anniversary thereof unless either party provides the
other party with at least ninety (90) days prior written notice of its intention
not to renew this Agreement unless terminated earlier pursuant to Sections 3 or
5 of this Agreement.
          2. Consideration.
               a. Compensation. As consideration for all services rendered by
Employee to the Company and for the Covenants contained herein, Employee will be
entitled to:
               (1) base salary at an annual rate of $240,000, subject to review
and adjustment annually during the Term;
               (2) signing bonus of $150,000 to be paid within thirty (30) days
of Employment Commencement Date. In the event that you voluntarily resign from
the Company within your first 12 months of employment, this signing bonus must
be repaid on a pro rata basis.
               (3) participate in MedQuist’s Management Bonus Plan, commencing
in 2006. Your target bonus in this plan will be 45% of your base salary for 2006
and following years. The target bonus is the payment amount that the Employee
shall be eligible to receive if the Company and Employee both attain the
pre-established bonus plan target objectives. The actual bonus award may be
higher or lower than the target bonus amount based upon achievement of the
objectives by Employee and the Company. Management Bonus Plan target objectives
shall be developed on or before February 28th of each year of the Management
Bonus Plan. Payment of $54,000, which is equal to half of your annual target
bonus for the year ending December 31, 2006, is guaranteed;

 



--------------------------------------------------------------------------------



 



               (4) participate in the same employee benefit plans available
generally to other full-time employees of the Company, subject to the terms of
those plans (as the same may be modified, amended or terminated from time to
time); (benefits information package enclosed);
               (5) receive relocation support in accordance with the Company
Relocation Policy. This relocation offer will be in effect for the first
twenty-four (24) months of your employment;
               (6) if Employee’s employment is terminated by the Company without
Cause, the severance pay and benefits described below in Section 5.
               b. Long Term Incentives. In addition, from time to time, the
Board may review the performance of the Company and Employee and, in its sole
discretion, may grant stock options, shares of restricted stock or other
equity-based incentives to Employee to reward extraordinary performance and/or
to encourage Employee’s future efforts on behalf of the Company. The grant of
any such equity incentives will be subject to the terms of the Company’s
equity-based plans and will be evidenced by a separate award agreement by and
between the Company and Employee.
               (1) Upon joining MedQuist, you will become entitled to a special
stock option grant of 60,000 shares of non-qualified stock options (“Special
Option Grant”) to purchase Company common stock, no par value (“Common Stock”),
pursuant to the Company’s Stock Option Plan adopted May 29, 2002 (the “Option
Plan”). The grant date of the Special Option Grant will occur on the later of
(i) the date the Company becomes current in its reporting obligations under the
Securities Exchange Act of 1934; or (ii) the first date thereafter when the
Form S8 Registration Statement for the Option Plan complies with the requirement
of the Securities Exchange Commission provided that you are still an employee on
the grant date. The option price for the Special Option Grant shall be equal at
least to the fair market value of the Company’s Common Stock as of the grant
date. The Special Option Grant will be subject to all of the terms and
conditions of the Option Plan and the Stock Option Agreement that will be issued
if and when the grant becomes effective. Your right to exercise the option will
vest in equal 20% installments on each of the first five (5) anniversaries of
the grant date. In the event of a “Change of Control” (as defined below) of the
Company while you are an employee, your Special Option Grant may, from and after
the date which is six months after the Change of Control (but not beyond the
expiration date of the option), be exercised for up to 100% of the total number
of shares then subject to the Special Option Grant minus the number of shares
previously purchased upon exercise of such option (as adjusted for any change in
the outstanding shares of the Common Stock of the Company in accordance with the
terms of the Option Plan) and your vesting date will accelerate accordingly. A
“Change of Control” shall be deemed to have occurred upon the happening of any
of the following events:
                    (i) A change within a twelve-month period in the holders of
more than 50% of the outstanding voting stock of the Company; or
                    (ii) Any other event deemed to constitute a “Change of
Control” by the Company’s Board of Directors.

 



--------------------------------------------------------------------------------



 



               (2) Contingent upon Employee’s continued attainment of
performance objectives, the Company agrees to deliver a long term incentive
value of $120,000 annually through one of the following, as determined in the
Company’s sole discretion: (i) a stock option grant pursuant to the Option Plan,
(ii) a restricted stock grant or (iii) a cash-based long term incentive program
to be developed. The long term incentive value of Company stock will be
calculated based on an industry accepted stock valuation methodology.
          3. Employment-At-Will. Nothing contained in this Agreement is intended
to create an employment relationship whereby Employee will be employed other
than as an “at-will” employee. Employee’s employment by the Company may be
terminated by Employee or the Company at any time; provided, however, that while
employed by the Company, the terms and conditions of Employee’s employment by
the Company will be as herein set forth; and provided further, that Section 4 of
this Agreement will survive the termination of Employee’s employment.
          4. Covenants.
          a. Non-Solicitation. While employed by the Company and for the twelve
(12) month period following the cessation of that employment for any reason (and
without regard to whether such cessation was initiated by Employee or the
Company), Employee will not do any of the following without the prior written
consent of the Company:
               (1) solicit, entice or induce, either directly or indirectly, any
person, firm or corporation who or which is a client or customer of the Company
or any of its subsidiaries to become a client or customer of any other person,
firm or corporation;
               (2) influence or attempt to influence, either directly or
indirectly, any customer of the Company or its subsidiaries to terminate or
modify any written or oral agreement or course of dealing with the Company or
its subsidiaries (except in Employee’s capacity as an employee of the Company);
or
               (3) influence or attempt to influence, either directly or
indirectly, any person to terminate or modify any employment, consulting,
agency, distributorship, licensing or other similar relationship or arrangement
with the Company or its subsidiaries (except in Employee’s capacity as an
employee of the Company).
          b. Non-Disclosure. Employee shall not use for Employee’s personal
benefit, or disclose, communicate or divulge to, or use for the direct or
indirect benefit of any person, firm, association or company other than Company,
any “Confidential Information,” which term shall mean any information regarding
the business methods, business policies, policies, procedures, techniques,
research or development projects or results, historical or projected financial
information, budgets, trade secrets, or other knowledge or processes of, or
developed by, Company or any other confidential information relating to or
dealing with the business operations of Company, made known to Employee or
learned or acquired by Employee while in the employ of Company, but Confidential
Information shall not include information otherwise lawfully known generally by
or readily accessible to the general public. The foregoing provisions of this
subsection shall apply during and after the period when the Employee is an
employee of the Company and shall be in addition to (and not a limitation of)
any legally applicable protections of Company interest in confidential
information, trade secrets, and the like. At the termination of Employee’s
employment with Company, Employee shall return to the

 



--------------------------------------------------------------------------------



 



Company all copies of Confidential Information in any medium, including computer
tapes and other forms of data storage.
          c. Non-Competition. While employed by the Company and for the twelve
(12) month period following the cessation of that employment for any reason (and
without regard to whether such cessation was initiated by Employee or the
Company), Employee shall not directly or indirectly engage in (as a principal,
shareholder, partner, director, officer, agent, employee, consultant or
otherwise) or be financially interested in any business which is involved in
business activities which are the same as or in direct competition with Business
activities carried on by the Company, or being definitively planned by the
Company at the time of termination of Employee’s employment. Nothing contained
in this subsection shall prevent Employee from holding for investment up to
three percent (3%) of any class of equity securities of a company whose
securities are publicly traded on a national securities exchange or in a
national market system.
          d. Intellectual Property & Company Creations.
               (1) Ownership. All right, title and interest in and to any and
all ideas, inventions, designs, technologies, formulas, methods, processes,
development techniques, discoveries, computer programs or instructions (whether
in source code, object code, or any other form), computer hardware, algorithms,
plans, customer lists, memoranda, tests, research, designs, specifications,
models, data, diagrams, flow charts, techniques (whether reduced to written form
or otherwise), patents, patent applications, formats, test results, marketing
and business ideas, trademarks, trade secrets, service marks, trade dress,
logos, trade names, fictitious names, brand names, corporate names, original
works of authorship, copyrights, copyrightable works, mask works, computer
software, all other similar intangible personal property, and all improvements,
derivative works, know-how, data, rights and claims related to the foregoing
that have been or are conceived, developed or created in whole or in part by the
Employee (a) at any time and at any place that relates directly or indirectly to
the business of the Company, as then operated, operated in the past or under
consideration or development or (b) as a result of tasks assigned to Employee by
the Company (collectively, “Company Creations”), shall be and become and remain
the sole and exclusive property of the Company and shall be considered “works
made for hire” as that term is defined pursuant to applicable statutes and law.
               (2) Assignment. To the extent that any of the Company Creations
may not by law be considered a work made for hire, or to the extent that,
notwithstanding the foregoing, Employee retains any interest in or to the
Company Creations, Employee hereby irrevocably assigns and transfers to the
Company any and all right, title, or interest that Employee has or may have,
either now or in the future, in and to the Company Creations, and any
derivatives thereof, without the necessity of further consideration. Employee
shall promptly and fully disclose all Company Creations to the Company and shall
have no claim for additional compensation for Company Creations. The Company
shall be entitled to obtain and hold in its own name all copyrights, patents,
trade secrets, trademarks, and service marks with respect to such Company
Creations.
               (3) Disclosure & Cooperation. Employee shall keep and maintain
adequate and current written records of all Company Creations and their
development by Employee (solely or jointly with others), which records shall be
available at all times to and remain the sole property of the Company. Employee
shall communicate promptly and disclose to the Company, in such form as the
Company may reasonably request, all information, details and data pertaining to
any Company Creations. Employee further agrees to execute and deliver to the
Company or its designee(s) any and all

 



--------------------------------------------------------------------------------



 



formal transfers and assignments and other documents and to provide any further
cooperation or assistance reasonably required by the Company to perfect,
maintain or otherwise protect its rights in the Company Creations. Employee
hereby designates and appoints the Company or its designee as Employee’s agent
and attorney-in-fact to execute on Employee’s behalf any assignments or other
documents deemed necessary by the Company to perfect, maintain or otherwise
protect the Company’s rights in any Company Creations.
          e. Acknowledgments. Employee acknowledges that the Covenants are
reasonable and necessary to protect the Company’s legitimate business interests,
its relationships with its customers, its trade secrets and other confidential
or proprietary information. Employee further acknowledges that the duration and
scope of the Covenants are reasonable given the nature of this Agreement and the
position Employee holds or will hold within the Company. Employee further
acknowledges that the Covenants are included herein to induce the Company to
enter into this Agreement and that the Company would not have entered into this
Agreement or otherwise employed or continued to employ the Employee in the
absence of the Covenants. Finally, Employee also acknowledges that any breach,
willful or otherwise, of the Covenants will cause continuing and irreparable
injury to the Company for which monetary damages, alone, will not be an adequate
remedy.
          f. Enforcement.
               (1) If any court determines that the Covenants, or any part
thereof, is unenforceable because of the duration or scope of such provision,
that court will have the power to modify such provision and, in its modified
form, such provision will then be enforceable.
               (2) The parties acknowledge that significant damages will be
caused by a breach of any of the Covenants, but that such damages will be
difficult to quantify. Therefore, the parties agree that if Employee breaches
any of the Covenants, liquidated damages will be paid by Employee in the
following manner:
                    (i) any Company stock options, stock appreciation rights,
restricted stock units or similar equity incentives then held by Employee,
whether or not then vested, will be immediately and automatically forfeited;
                    (ii) any shares of restricted stock issued by the Company,
then held by Employee or his permitted transferee and then subject to forfeiture
will be immediately and automatically forfeited; and
                    (iii) any obligation of the Company to provide severance pay
or benefits (whether pursuant to Section 5 or otherwise) will cease.
               (3) In addition to the remedies specified in Section 4(f)(2) and
any other relief awarded by any court, if Employee breaches any of the
Covenants:
                    (i) Employee will be required to account for and pay over to
the Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Employee as a result of any such breach; and
                    (ii) the Company will be entitled to injunctive or other
equitable relief to prevent further breaches of the Covenants by Employee.

 



--------------------------------------------------------------------------------



 



               (4) If Employee breaches Section 4, then the duration of the
restriction therein contained will be extended for a period equal to the period
that Employee was in breach of such restriction.
          5. Termination. Employee’s employment by the Company may be terminated
at any time. Upon termination, Employee will be entitled to the payment of
accrued and unpaid salary through the date of such termination. All salary,
commissions and benefits will cease at the time of such termination, subject to
the terms of any benefit plans then in force or enforceable under applicable law
and applicable to Employee, and the Company will have no further liability or
obligation hereunder by reason of such termination; provided, however, that
subject to Section 4(f)(2)(iii), if Employee’s employment is terminated by the
Company without Cause, Employee will be entitled to (a) continued payment of his
base salary (at the rate in effect upon termination) for a period of 12 months;
(b) a payment equal to the average of the last three bonuses from the MedQuist
Management Bonus Plan received by Employee. In the event that there are not
three full years of employment, then the average of the last two years will
apply. If less than two years, the target bonus will be paid; and
notwithstanding the foregoing, no amount will be paid or benefit provided under
this Section 5 unless and until (x) Employee executes and delivers a general
release of claims against the Company and its subsidiaries in a form prescribed
by the Company, which release shall not conflict with any of the terms of this
Agreement without the mutual written consent of Employee and Company, and
(y) such release becomes irrevocable. Any severance pay or benefits provided
under this Section 5 will be in lieu of, not in addition to, any other severance
arrangement maintained by the Company.
          6. Miscellaneous.
          a. Arbitration. Except a controversy or claim arising out or relating
to Section 4 of this Agreement, any controversy or claim arising out of or
relating to this Agreement or the breach of any covenant or agreement contained
herein, shall be commenced by filing a notice (the “Notice”) for arbitration
with the American Arbitration Association (“AAA.”), with a copy to the other
party hereto. Such controversy or claim shall be decided by arbitration in
Philadelphia, Pennsylvania, in accordance with the Employment Arbitration Rules
of the AAA. then obtaining. The decision and the award of damages rendered by
the Arbitrator shall be final and binding and judgment may be entered upon it in
any court having jurisdiction thereof.
          b. Other Agreements. Employee represents and warrants to the Company
that there are no restrictions, agreements or understandings whatsoever to which
he is a party that would prevent or make unlawful his execution of this
Agreement, that would be inconsistent or in conflict with this Agreement or
Employee’s obligations hereunder, or that would otherwise prevent, limit or
impair the performance by Employee of his duties to the Company.
          c. Entire Agreement; Amendment. This Agreement contains the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature relating to the employment of
Employee by the Company. This Agreement may not be changed or modified, except
by an agreement in writing signed by each of the parties hereto.
          d. Waiver. Any waiver of any term or condition hereof will not operate
as a waiver of any other term or condition of this Agreement. Any failure to
enforce any provision hereof will not operate as a waiver of such provision or
of any other provision of this Agreement.

 



--------------------------------------------------------------------------------



 



          e. Governing Law. This Agreement shall be governed by, and enforced in
accordance with, the laws of the State of New Jersey without regard to the
application of the principles of conflicts of laws.
          f. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been herein contained.
          g. Wage Claims. The parties intend that all obligations to pay
compensation to Employee be obligations solely of the Company. Therefore,
intending to be bound by this provision, Employee hereby waives any right to
claim payment of amounts owed to him, now or in the future, from directors or
officers of the Company in the event of the Company’s insolvency.
          h. Successors and Assigns. This Agreement is binding on the Company’s
successors and assigns.
          i. Section Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and will not affect its
interpretation.
          j. Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be deemed to be an original and all of which
together will constitute but one and the same instrument.
     7. Definitions. Capitalized terms used herein will have the meanings below
defined:
          a. “Business” means electronic transcription services and other health
information management solutions services businesses in which the Company or its
subsidiaries are engaged anywhere within the United States.
          b. “Cause” means the occurrence of any of the following:
(1) Employee’s refusal, willful failure or inability to perform (other than due
to illness or disability) his employment duties or to follow the lawful
directives of his superiors; (2) misconduct or gross negligence by Employee in
the course of employment; (3) conduct of Employee involving fraud, embezzlement,
theft or dishonesty in the course of employment; (4) a conviction of or the
entry of a plea of guilty or nolo contendere to a crime involving moral
turpitude or that otherwise could reasonably be expected to have an adverse
effect on the operations, condition or reputation of the Company, (5) a material
breach by Employee of any agreement with or fiduciary duty owed to the Company;
or (6) alcohol abuse or use of controlled drugs other than in accordance with a
physician’s prescription.
          c. “Covenants” means the covenants set forth in Section 4 of this
Agreement.

 



--------------------------------------------------------------------------------



 



          To acknowledge your agreement to and acceptance of the terms and
conditions of this Agreement, please sign below in the space provided within
five (5) days of the date of this Agreement and return a signed copy to my
attention. If the Agreement is not signed and returned within (5) days, the
terms and conditions of this Agreement will be deemed withdrawn.

                          Sincerely,    
 
                        MEDQUIST INC.    
 
               
 
      By:        
 
         
 
Frank W. Lavelle    
 
          President    
 
               
Accepted and Agreed:
               
 
               
 
R. Scott Bennett
               

 